Citation Nr: 0025605	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for a bilateral foot disability, specifically pes 
planus/flat feet, has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





REMAND

The veteran served on active duty from June 1984 to July 
1986.

This appeal arises from a July 1998, Department of Veterans 
Affairs Regional Office (VARO), St. Petersburg, Florida 
rating decision, which, in pertinent part, denied the veteran 
entitlement to service connection for pes planus/flat feet. 

The Board notes that VA has a duty to assist the veteran in 
the development of all facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  
This includes the duty to obtain all relevant VA treatment 
records referred to by the veteran.  

In his April 1999 substantive appeal, the veteran claimed 
that he was treated for his bilateral foot problems at the 
Orlando, Florida VA outpatient clinic, and at the VA hospital 
in Daytona Beach, Florida following service, from 1987 to 
1988.  Under the holding in Bell v. Derwinski, 2 Vet. 
App. 611 (1992) VA records, even if not on file as in this 
case, are constructively in the possession of VA.  In 
connection with his earlier claim, he had denied such 
treatment.  Nonetheless, the RO should request these records 
before the claim is decided.

Accordingly, the case is REMANDED for the following:

1.  VARO should request all records 
pertinent to the veteran's claim from the 
VA outpatient clinic in Orlando, Florida, 
and from the VA hospital in Daytona 
Beach, Florida following the veteran's 
period of service from 1986 to 1988.  Any 
records so obtained should then be 
associated with the veteran's claims 
folder.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  VARO should then readjudicate the 
issue on appeal with consideration of the 
additional evidence, and, if VARO 
continues to deny the veteran's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to satisfy due process 
requirements.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




